DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant's arguments filed 07/01/2021 have been fully considered but they are not persuasive. In response to applicant’s argument in the Remarks, FITZSIMMONS in Fig.6,  [03], [62] teaches the system in Fig.6 formats the received encoded information into formatted data, classify the formatted data into at least one classification layer in accordance with attributes associated with the received encoded information and a plurality of matching rules determine a destination to transmit the formatted data based on the classification layer, the formatted data including metadata associated with the received encoded information and token information, and transmit the formatted data to the determined, format-compatible destination. More in Fig.6, [77], [93]-[94], FITZSIMMONS teaches data stream barcode 672, the output of formatting device 620 is the first set bits of formatted metadata as claimed, the barcode 672 coming from a scanner 110 is a set of bit data representing scanned image, then in step 630 there is a match operation to determine where the output barcode would be routed to, wherein matching inherently is performed by comparison, and the claimed at least one second set of bits identifying a particular formatting of said formatted metadata would be, for instance, one-time-use barcode that results in 672 is forwarded  to the validation device 140, and if the 672 is associated with certain loyalty card programs, membership programs, gift card programs, credit card accounts, financial accounts, etc., that do not require validation processing, then the barcode 672 will be forwarded/routed to the POS terminal 140.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6, 12, 14, 18, 20, 21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20170372289 A1 FITZSIMMONS; Michael et al. (hereafter FITZSIMMONS).
Regarding claim 1, FITZSIMMONS discloses A method (i.e.Fig.1) comprising: comparing a first set bits of formatted metadata, the formatted metadata associated with first image data both being received from an uncompressed interface, with at least one second set of bits identifying a particular formatting of said formatted metadata (i.e.Fig.6, [0003], [0062], [0077], wherein system in Fig.6 formats the received encoded information into formatted data, classify the formatted data into at least one classification layer in accordance with attributes associated with the received encoded information and a plurality of matching rules determine a destination to transmit the formatted data based on the classification layer, the formatted data including metadata associated with the received encoded information and token information, and transmit the formatted data to the determined, format-compatible destination; data stream 
Regarding claims 6, 12, 14, see the rejection for claim 1.
Regarding claim 18, FITZSIMMONS discloses The method of claim 16, wherein said particular formatting is a default formatting (i.e.[18]).
Regarding claim 20, FITZSIMMONS discloses A device comprising a processor configured to perform the method according to claim 14 (i.e.[03]).
.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 7, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over FITZSIMMONS, and further in view of US 20090106615 A1 Nakakita.
Regarding claims 2, 7, 15, Nakakita teaches The method of claim 1, wherein when the size of the compared first and second sets of bits are not the same, only the number of bits of the shortest set of bits is used in the comparison (i.e.[0031]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by FITZSIMMONS to include the only the number of bits of the shortest set of bits is used in the comparison of Nakakita, in order to provide a method capable of efficiently testing the random-number generation, as taught by Nakakita (i.e.[0009]).
Claims 3, 8, 16, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over FITZSIMMONS, and further in view of US 20130016797 A1 Naing; Kyaw M. et al. (hereafter Naing).
Regarding claims 3, 8 Naing teaches The method of claim 1, wherein the method further comprises recovering said parameters when the comparison failed (i.e.[0021]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by FITZSIMMONS to include the recovering said parameters when the comparison failed of Naing, in order to avoid losing synchronization and continue to properly decode incoming data, as taught by Naing (i.e.[0002]).
Regarding claim 16, Naing teaches The method of claim 14, further comprising determining that the comparison of the first and second sets of bits has failed (i.e.[21]).
Regarding claim 17, Naing teaches The method of claim 16, further comprising recovering said parameters (i.e.[24]).

Claims 4, 5, 9, 10, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over FITZSIMMONS, and further in view of US 20040008798 A1 Tsui, Philip Y.W. (hereafter Tsui)
Regarding claims 4, 9, Tsui teaches The method of one of claims 1, wherein said particular formatting is a default formatting when the comparison failed (i.e.[0044]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by FITZSIMMONS to include the particular formatting is a default formatting when the comparison failed of Tsui, in order to enable a transmitter to correct or fine tune a transmission frequency, as taught by Tsui (i.e.[0019]).
Regarding claims 5, 10, 19, Tsui teaches The method of one of claim 1, wherein when the comparison failed, said particular formatting is identified according to contextual information relative to capabilities of a device (i.e.[0043]-[0044]).





Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 07/01/2021 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY Y. LI whose telephone number is (571)270-3671.  The examiner can normally be reached on Monday ~ Friday (8:30 AM- 4:30 PM) EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRACY Y. LI/Primary Examiner, Art Unit 2487